HEDRICK, Chief Judge.
G.S. 50-20(c) requires the trial court to determine what is marital property, then to find the net value of the property and finally to make an equitable distribution of that property. Turner v. Turner, 64 N.C. App. 342, 307 S.E.2d 407 (1983); Soares v. Soares, 86 N.C. App. 369, 357 S.E.2d 418 (1987).
The parties agree on appeal that the trial judge “does not even list all of those items which appear on both defendant’s . . . and plaintiff’s equitable distribution affidavit, items which both parties agreed should be included as marital property.” This simply *129means the parties agree that the trial judge did not determine what property was or is all of the marital property.
We held in Little v. Little that G.S. 50-20(a) makes it incumbent upon the court to determine what is marital property. “Thus, the Act mandates a complete listing of marital property, and an order that fails to do so is fatally defective.” Little v. Little, 74 N.C. App. 12, 17, 327 S.E.2d 283, 288 (1985).
By appointing commissioners to sell the property and divide the net proceeds after paying expenses and costs, the trial judge did not satisfy the requirement of the statute that the judge must place a value on the property. In Soares, we said “[o]nly the court can place a value upon the property from the evidence.” Soares v. Soares, 86 N.C. App. 369, 372, 357 S.E.2d 418, 419 (1987).
Thus, we hold the order in the present case is fatally defective and must be vacated and the cause will be remanded to the District Court for further proceedings.
Vacated and remanded.
Judges Cozort and Lewis concur.